Report of Referees annulled, without costs, and judgment granted in favor of respondent adjudging that the annexation is not in the over-all public interest. Memorandum: For the reasons stated in the report of the dissenting Referee, Honorable John F. Lawton, J.S.C., we find that the annexation would not be in the over-all public interest. As noted in the dissent, the sole reason that the village and the intervening property owner seek annexation is to avoid the restrictive effect of the town zoning ordinance on the 2.852 acres of intervenor’s property situated in the town by removing the 2.852 acres from the town and adding it to the territory of the village where the zoning ordinance is favorable. The town ordinance was duly enacted, and no question is raised as to its validity or constitutionality. We have found no precedent approving the use of annexation as a device by which the owner of land in one municipality may escape the effect of that municipality’s local legislation by having the land transferred to an adjoining municipality.
All concur, except Doerr, J., who dissents and votes to confirm the report in the following memorandum.